DETAILED ACTION
Response to Amendment
The amendment filed 05/26/2022 has been entered.
Claims 2 and 25 are cancelled. 
Claims 1, 3, 4, 10, 16-19, 21, 24, 26, 27, 30, 33, 39-41, and 43 are amended.
Claims 1, 3-24, and 26-44 are pending.

Response to Arguments
Applicant’s arguments and amendments, see page 2, filed 04/14/2022, with respect to claims 1, 3-24, and 26-44  have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1, 3-24, and 26-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor make obvious the applicants claimed invention with regards to detecting a hole caused by the application of controlled stretch and wherein the hole is detected by an ultrasonic sensor based on the failure to sense the reflected signal during the time limited detection window
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645            
                                                                                                                                                                                            /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645